IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs September 9, 2009

          STATE OF TENNESSEE v. HECTOR DIAZ PENA IN RE:
         AARON BONDING COMPANY, T BONDING COMPANY &
            AROUND THE CLOCK BONDING COMPANY, LLC

             Direct Appeal from the Criminal Court for Davidson County
                     No. 2007-C-2427    Steve R. Dozier, Judge




                  No. M2008-01271-CCA-R3-CD - Filed April 22, 2010


The appellants, Aaron Bonding Company, T Bonding Company, and Around the Clock
Bonding Company, LLC, appeal the order of a final forfeiture against them, arguing that the
trial court abused its discretion in issuing the order. Following our review of the record, we
dismiss this appeal as being premature and remand the case to the trial court to issue an order
of final disposition pursuant to Tennessee Rule of Civil Procedure 58, from which the
appellants may then appeal.

     Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed; Case Remanded

J.C. M CL IN, J., delivered the opinion of the court, in which J ERRY L. S MITH, J. joined. Norma
McGee Ogle, J., filed a dissenting opinion.

James W. Tiller (on appeal and at hearing) and Peter J. Strianse (at hearing), Nashville,
Tennessee, for the appellant, Hector Diaz Pena.

James W. Tiller (on appeal and at hearing), and Jeremy Gourley and Herbert R. Rich (at
hearing), Nashville, Tennessee, for the appellant sureties, Aaron Bonding company, T
Bonding Company, and Around The Clock Bonding Company, LLC.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Victor S. Johnson III, District Attorney General; and John Zimmerman and Pamela
Sue Anderson, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                          OPINION
        The chronology of events giving rise to this appeal is as follows. In 2005, the
defendant, Hector Pena, was arrested for various drug offenses. While the record is void of
any order by the trial court regarding the defendant’s bond, it appears that the trial court set
the defendant’s bond at $75,000. The record is also void of a bond agreement, but it appears
that the appellants collectively underwrote the defendant’s bond. The Criminal Sessions
Court of Davidson County1 issued a scire facias on July 16, 2007, to notify the defendant and
the appellants that they had 180 days to produce the defendant and show cause why the
forfeiture should not become final. On August 28, 2007, the Davidson County Grand Jury
indicted the defendant for conspiracy to deliver 300 pounds or more of marijuana, a Schedule
VI controlled substance, within 1,000 feet of a child care center and for possession with
intent to deliver over 70 pounds of marijuana within 1,000 feet of a child care center.

       On January 24, 2008, the appellants filed a motion for a 180 day extension of time
before the taking of final forfeiture. The trial court held a hearing on the matter the
following day. Counsel for the appellants informed the court that the defendant was residing
in Reynosa, Mexico with his sister. Counsel stated that the appellants would need assistance
from the state and from Mexico to retrieve the defendant. The state responded that it could
take five to seven years to retrieve the defendant. The assistant district attorney general
further stated that “[she did not] think [they had] the sixty-plus hours of work it [takes] just
preparing the documentation to make that happen, by one assistant in our office.” The trial
court granted a ninety day extension for the appellants to produce the defendant.

       The trial court held a final forfeiture hearing on April 30, 2008. An agent of the
appellants informed the court that the defendant was still in Mexico, to which the court
replied “All right. I’ll take a final forfeit.” The criminal court minutes state, “It is, therefore,
considered by the Court on Motion of the Attorney General that final judgment be entered
herein against the [appellants] and that the State of Tennessee recover of the Defendant and
[the appellants] the sum of $75,000, the penalty of the defendant’s appearance bond, for
which execution will issue, together with the costs of this prosecution.”

        Upon review, the record before this court does not include a final judgment in
compliance with Tennessee Rule of Civil Procedure 58. While the appeal purports to be an
appeal as of right, pursuant to Tennessee Rule of Appellate Procedure 3, appeals as of right
must be from final judgments. Absent a final judgment, the appeal is premature. Bond
forfeiture proceedings are civil in nature, so Tennessee Rule of Civil Procedure 58 governs
what is required for a final judgment to be entered. See State v. Donald Edward Lynch, In



       1
                  The technical record includes the scire facias, which lists the issuing court as the Criminal
Sessions Court.

                                                      -2-
re: X-Cell Bonding Company, No. E2005-01362-CCA-R3-CD, 2006 WL 3102348, at *1
(Tenn. Crim. App., at Knoxville, Nov. 2, 2006). Rule 58 provides, in part, that

       Entry of a judgment or an order of final disposition is effective when a
       judgment containing one of the following is marked on the face by the clerk
       as filed for entry:

       (1) the signatures of the judge and all parties or counsel, or

       (2) the signatures of the judge and one party or counsel with a certificate of
       counsel that a copy of the proposed order has been served on all other parties
       or counsel, or

       (3) the signature of the judge and a certificate of the clerk that a copy has been
       served on all other parties or counsel.

Tenn. R. Civ. P. 58. The purpose of Rule 58’s signature requirement is “to provide notice
to all parties or their counsel before judgment becomes final to allow either party to file a
timely appeal.” Id., Advisory Comm’n Cmts. The trial court read the order of forfeiture into
the minutes of the court, but the minutes do not bear the signatures of the judge and the
parties or a certificate that a copy of the order had been served on the parties. Without a final
order in compliance with Rule 58 before us, we cannot review this appeal. See State v.
Howard C. Covington; In re: Memphis Bonding Company, No. W2001-01575-CCA-R3-CD,
2002 WL 1592704, at *3 (Tenn. Crim. App., at Jackson, July 16, 2002). The dissent relies
on State v. Jose E. Bejar, In re: Liberty Bonding Company to assert that the order of
forfeiture as read into the minutes of the trial court is a final judgment for purposes of this
appeal. Bejar, No. W2008-01369-CCA-R3-CD, 2010 WL 844769, at *2 (Tenn. Crim. App.
at Jackson, March 10, 2010). However, in Bejar, the trial judge signed the minutes of the
court, which is not the case here. Further, the record is absent a certificate or statement that
all parties have been served with notice. Accordingly, we must dismiss the appeal as
premature and remand the case to the Criminal Court of Davidson County for entry of an
order of final disposition pursuant to Rule 58, from which the appellants may then appeal.

                                          Conclusion

       Based on the foregoing and record as a whole, we are unable to review the case before
us and therefore dismiss the appeal and remand to the trial court for entry of an order of final
disposition pursuant to Rule 58.




                                               -3-
      ___________________________________
      J.C. McLIN, JUDGE




-4-